The court below, by its decree here appealed from, sustained a general demurrer to the plaintiff’s bill in equity but made no final decree.
In this State, an appeal may be taken from an interlocutory decree in a cause in equity, but such appeal does not suspend any proceedings in the cause “and shall not be taken to the Law Court until after final decree.” R. S. (1930), Chap. 91, Sec. 55.
The decree in equity in the case at bar, sustaining a demurrer and doing nothing more, is interlocutory and prematurely presented on this appeal. Masters v. Van Wart, 125 Me., 402; Worcester Board of Health v. Tupper, 210 Mass., 380. Appeal dismissed from *496this court.
Charles A. Perry, for plaintiff. Montgomery & Gillmor, for defendants.